REGULATION S-K SCHEDULE TO FORM OF SALARY CONTINUATION AGREEMENT The following Form of Salary Continuation Agreement has been used by the Company to enter into individual agreements with each of the following employees: 1. Daniel T. Hendrix, President and Chief Executive Officer. 2. Raymond S. Willoch, Senior Vice President-Administration, General Counsel and Secretary. 3. John R. Wells, Senior Vice President (and a subsidiary President). SALARY CONTINUATION AGREEMENT THIS SALARY CONTINUATION AGREEMENT (this “Agreement”) is made and entered into as of the 1st day of January, 2008, by and between Interface, Inc., a Georgia corporation (the “Company”), and , a resident of (“Employee”). W I T N E S S E T H: WHEREAS, Employee is currently employed by the Company in the capacity of ; WHEREAS, Employee has performed his duties in a capable and efficient manner; WHEREAS, the experience of Employee is such that assurance of his continued service to the Company is considered essential to its future growth and profits, and the Company desires to retain the valuable services and business counsel of Employee and to induce Employee to remain in his managerial and supervisory capacity with the Company; WHEREAS, the Company further wishes to retain Employee so as to prevent a substantial financial loss which the Company would incur if Employee left the employment of the Company and entered the employment of a competitor; WHEREAS, Employee is willing to continue in the employ of the Company, provided the Company will agree to provide to Employee and his beneficiaries an additional benefit in the form of certain payments in the event of Employee’s retirement, disability or death; WHEREAS, Employee is considered a highly compensated employee or member of a select management group of the Company; WHEREAS, the Company and Employee entered into a salary continuation agreement effective as of , which was previously amended and restated several times, most recently pursuant to an agreement dated October 1, 2002 (the “Prior Agreement”); - 1 - WHEREAS, the Compensation Committee of the Company’s Board of Directors approved, on October 24, 2007, certain changes to the Prior Agreement (to be effective January1, 2008), including changes to bring the Prior Agreement into compliance with Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section 409A”), and the Company and Employee now desire to amend and restate the Prior Agreement in certain respects; and WHEREAS, this Agreement, which continues, amends and restates the Prior Agreement in its entirety and was approved by the Compensation Committee on December 13, 2007, shall be deemed effective as of January 1, 2008; NOW, THEREFORE, in consideration of the respective covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Definitions.In addition to the terms defined elsewhere in this Agreement, the following terms, when used with an initial capital letter, shall have the meanings ascribed to them below: (a) Annual Compensation means salary and cash bonus paid by the Company to Employee for a particular calendar year, and excludes compensation from stock options, restricted stock and any other benefit or compensation program.(For purposes of clarity, and based on the method in which the Company currently operates its annual bonus program, the cash bonus applicable to a particular calendar year is the aggregate of the bonus paid typically on a quarterly basis during the year and within the first calendar quarter of the following year). (b) Authorized Leave of Absence means any period not to exceed one year during which the Company, in its sole discretion, permits Employee to be away from work and which the Company designates as an “authorized leave of absence.” (c) Beneficiary means the person or persons (which may be Employee’s estate) designated (or deemed designated) by Employee in accordance with the terms of Section 6(a) hereof to receive any death benefit payable under this Agreement upon Employee’s death. (d) Cause means the reason for termination of Employee's employment is (i)Employee's fraud, dishonesty, gross negligence or willful misconduct with respect to business affairs of the Company, (ii) Employee's refusal or repeated failure to follow the established lawful policies of the Company applicable to persons occupying the same or similar positions, or (iii) Employee's conviction of a felony or other crime involving moral turpitude; provided, however, that following a Change in Control, “Cause” means the reason for termination of Employee’s employment is (x) an act that constitutes, on the part of Employee, fraud, dishonesty, gross negligence or willful misconduct and which directly results in injury to the Company, or (y) Employee’s conviction of a felony or other crime involving moral turpitude. (e) Change in Control means, and a “Change in Control” shall be deemed to occur on the earliest of (and upon any subsequent occurrence of), the following: - 2 - (i) A change of ownership or effective control of the Company, or a change in the ownership of a substantial portion of the assets of the Company, all within the meaning of Code Section 409A and guidance issued thereunder. As a general overview, Code Section 409A defines “change in control” as any of the following: (A) Change in the Ownership of the Company.A change in ownership of the Company occurs on the date that any one person, or more than one person acting as a group, acquires ownership of stock of the Company that, together with stock then held by such person or group constitutes more than 50percent of the total fair market value or total voting power of the stock of the Company.However, if any one person, or more than one person acting as a group, is considered to own more than 50 percent of the total fair market value or total voting power of the stock of the Company, the acquisition of additional stock by the same person or persons is not considered to cause a change in the ownership of the Company or to cause a change in the effective control of the Company.An increase in the percentage of stock owned by any one person, or persons acting as a group, as a result of a transaction in which the Company acquires its stock in exchange for property will be treated as an acquisition of stock for purposes of this clause (A).This clause (A) applies only when there is a transfer of stock of the Company (or issuance of stock of the Company) and stock in the Companyremains outstanding after the transaction. (B) Change in the Effective Control of the Company. A change in the effective control of the Company will occur on either of the following dates: (1) The date any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of the Company possessing 30 percent or more of the total voting power of the stock of the Company; or (2) The date a majority of members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s Board before the date of the appointment or election. (C) Change in the Ownership of a Substantial Portion of the Company’s Assets.A change in the ownership of a substantial portion of the Company’s assets occurs on the date that any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the Company that have a total gross fair market value equal to or more than 40 percent of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions. - 3 - (ii) The effective time of (A) a merger, consolidation or other business combination of the Company with one or more corporations as a result of which the holders of the outstanding voting stock of the Company immediately prior to such merger or consolidation hold less than 51 percent of the voting stock of the surviving or resulting corporation, or (B) a plan of complete liquidation of the Company. (iii) During such period as the holders of the Company’s Class B common stock are entitled to elect a majority of the Company’s Board of Directors, (A)the date the Permitted Holders (defined below) shall at any time fail to be the “beneficial owners” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of a majority of the issued and outstanding shares of the Company’s Class B common stock, or (B)the date ofthe election to the Board of Directors of the Company, without the recommendation or approval of Ray C. Anderson if he is then serving on the Board of Directors, or, if he is not then serving, of the incumbent Board of Directors of the Company, of the lesser of (1) four directors, or (2) directors constituting a majority of the number of directors of the Company then in office. (f) Claims Manager means the Chief Financial Officer of the Company or such other executive officer of the Company as may be designated by the Company’s Chief Executive Officer or Board of Directors to serve in such capacity (which designation shall be communicated to Employee by written notice). In the absence of a designated Claims Manager, the Board of Directors shall function as Claims Manager. (g) Code means the Internal Revenue Code of 1986, as amended. (h) Disability or
